DETAILED ACTION
This action is responsive to the Applicant’s response filed 8/06/21.
As indicated in Applicant’s response, claims 1, 6-7, 12, 14-15 have been amended, and claims 17-20 added. Claims 1-20 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 14-16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Zhang, USPubN: 2017/0142203 (herein Zhang) in view of Shuster et al, USPubN: 2017/0364342 (herein Shuster), Thompson, USPubN: 2016/0301739 (herein Thompson) and Kristopher Sandoval, “Docker Containers and APIs: A Brief Overview”, Nordic APIs, September 1, 2015 pp: 1-9 (herein Sandoval or https://nordicapis.com/docker-containers-and-apis-a-brief-overview ), further in view of Dai et al, USPN: 10,469,574 (herein Dai), Kumar et al, USPubN: 2017/0214550 (herein Kumar), and Reinecke, USPN: 10,409,988 (herein Reinecke) and further of Robertson et al, USPubN: 2002/0174191 (herein Robertson) and Biskup et al, USPubN: 2018/0173502 (herein Biskup)
As per claim 1, Zhang discloses a computer-implemented method comprising:
providing, by a computing device, a deployment data object (container to be deployed - para 0023; container to be deployed - para 0025) to a plurality of instances of an application cluster (e.g. list of deployable hosts ... cluster- para 0006; host cluster - para 0020; clusters - para 0022 ;para 0029) via Docker invocation service (mapping allocated ... by Docker - para 0027; port mapping assigned by the Docker - para 0017 – Note1: Docker open-source Application according to which reads on deployment object or container having self-contained programmatic setting and configuration described with the container to be deployed at processing runtime of a Docker invocation service), 
the deployment data object being based on deployment data (e.g. its corresponding configuration ... from the database, directory mapping, port mapping, container memory - para 0025, 0065, 0070; resource information, name or ID form ... stored in the database record- para 0029; port mapping information, port field host field - para 0027-0028, 0031-0032, 0039; directory mapping inforamtion - para 0065); and
consolidating the deployment data object in database (e.g. reading the current container to be deployed and its configuration …  from the database – para 0025; stored in a database record of the container to be deployed – para 0029 ) 
providing, by the computing device, the deployment data object (see container from above; para 0025; Fig. 4-5) to the plurality of instances of the application cluster (see above) via information reads (reading the list; read from the database – para 0049; hosts and resource information … in database … may be obtained from the database, list of online hosts … obtained from the database – para 0029; configuration information … from the database – para 0065-0066; configuration information, directory mapping, port mapping – stored … into the database – para 
A) Zhang does not explicitly disclose providing deployment data object (to plural instances of application cluster) via read invocations into a centralized database as:
providing (deployment data object to instances of application cluster) via internal application programming interface (API) calls to a centralized repository.
Use of the invocation reads available within a Docker framework to obtain container information or port/host mapping from a database into a Container deployment as per Zhang (see para 0023, 0049) entails that a Docker API has been issued to read a database record.
	The methodology of container in association with a Docker Service runtime as in Zhang depicts a fully integrated functionality being deployable in a isolated package processing environment inclusive of its interface setting in the environment being able to perform read out (or invoking a read API) of stored configuration information (para 0023, para 0049, 0066, 0070) into a deployment instance, and this reading capability either discloses a self-contained API setting inclusive with this Docker framework (for processing a container) or would have rendered this Docker self-contained API setting obvious.
	Shuster discloses use of a plug-in (para 0035) within a interactive context to configure software applications inside a Dockerfile instance (para 0033) in the context of provisioning of container to contain a software application, the latter created with configuration setting or user commands, user-configurable parameters and software from a JDK.8 source, including software library (para 0014) programs from a ZIP assembly or executable files to run the software application (para 0043); hence Docker container having software application from JDK source, library code and executable file from archives entails Docker packaging of a combination of JDK code source, library functions and translating them as applcation code or container internal APIs.
	Further, similar to Zhang processing JSON information (para 0025-0027) providing host mapping container configuration per a Docker deployment runtime, Thompson discloses a configuration GUI (Fig. 3) to provision endpoints software (Fig. 1-2) as per a console presenting API options and receiving API mapping definition (Fig. 4A), using various format in a variety of protocols, including that of RPC, REST API or binary API, which can act in container format, and carrying information capture in terms of XML, HTML, JSON; where generation of a REST API can be mapped to a binary API or a remote procedure call (para 0014), where the API binary as configured withn the endpoint console acts as a proxy to request for processing by back end systems and obtain resluts back to the calling system effectuated via the proxy interface (Fig. 4B). Hence, container format for generating an API proxy according to REST API or RPC protocol to obtain data from back-end resources entails end-point system/console by which container or contained API therein would issue proxy type calls request from inside the container thereof to obtain resources or call data back into the calling proxy is recognized.
	Moreover, Sandoval discloses a distinction between conventional APIs and Docker type of packaging as assembly of binaries, libraries operating as a self-sufficient container having application similar to using execution of virtual machine having all of their pre-packaged dependencies to be
hosted on any system (the Docker Approach: pg. 3), the Docker methodology as Open Source benefiting from Sandboxing security, where APIs contained with this secure methodology are simpler to check and ease stable iteration and obviate explicit multi-dependency with other APIs (pg. 4-5), the Docker command effecting function calls to create, assign a core, create a Run command and exposing a port per a traffic to be completed with a API functionality (see Simple Docker Commands, pg. 5). Thus, self-contained effect of secure, simpler functionalities or binaries inside a Docker container to carry out its own API commands or perform function calls achieving similar effect of a conventional API functionality is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement deployment type functionality or commands to configure or mapping configuration information or host ports per Zhang’s Docker invocation paradigm so that provided deployment data object via Docker invocation service to interact with configuration pre-stored in a repository makes use of internal application programming interface calls to a centralized repository, as part of implemented functions or binaries assembly - as per library, JDK source from Shuster, per Thompson binary or REST API formation, or simple Docker port matching command in Sandoval’s self-contained functions - inside the Docker container; because
	implementation of containerized code execution and parameterization of call instance per effect of a container formation as set forth above, not only achieve a same interface call or API directed to a repository or resource store hosted by a environment to obtained resuts back into a container, while averting consideration for inter-APIs dependency typically required for the design of conventional user APIs; but also afford variety of code sources (e.g. library repository, JDK and archived assembly) to be imported into a container build context, flexibility for the container code to be hosted in plural platforms, added with a) benefits from the sandbox type (security) protection attached with a formation of container software; b) simplified testability characteristic of the functionality or code calling being packaged for a given container deployment platform; and c) API reachability capability by which deployment of self-contained container code can be extended to obtain external source information (or remote data access data) similar to conventional API being dispatched to inquire data from outside environments.
B) Nor does Zhang explicitly disclose deployment data object as DB consolidated container in terms of
consolidating, by the computing device, a location where a deployment trigger for deployment of the deployment data is handled.
Metadata and configuration descriptive of a container destined for deployment is consolidated in a database (para 0025, 0029; Fig. 5) for supporting a deployment dispatch or Docker processing service in instantiating a container selected for a deployment.
Biskup discloses version control, and analytics associated with container repository (para 0072, 0054) in support for cluster operations or microservices (para 0068) in a cloud platform (para 0066-0067, para 0118) using API gatewary (para 0106; Fig. 2) and data center (para 0120-0121) for provisioning service software (container service … executing tasks – para 0074; Fig. 1A), cluster tasks developed as software container (job definition … coordination of tasks, DAGs of tasks – para 0102; execution of cluster instances … various tasks – para 0078) and/or deploying resources from a container (para 0119-0121), the container repository (para 0059; Fig. 1A) in support for staging resources (para 0080; repository for staging - claim 1 - pg. 11) for the deployment, the repository configured via registry API with registry name, basic URL, an index and storage region (para 0060); hence configuring container database with registry type of name, URL, index and storage region discloses consolidation in a repository of particular identifiers acting as handle or trigger for retrieving a registered entry from a container repository.
Robertson also discloses use of administrative APIs to support access of pre-registered location (URL – para 0286; Fig. 15B) identifying resources such as service code, as one run implemented with a container (see Abstract) whose resources are stored in database (para 0250; para 0056) for enterprise integration and methodogy in configuring a service (para 0140) via database linking (para 0085), where container database is partitioned (Fig. 19) to facilitate enterprise lookup or client accessing (Fig. 16) a container configuration (para 0138-0139); where relating tables in a database includes forming an association contained with the objects in terms of a reference, a pointer or a handle (para 0017) for ensuring effect of maintaining memory address of created objects which also facilitate manipulation on the objects such as removal and fast access (para 0023); e.g. using a registrar means for finding a handle to a service container (para 0142) among containers registered with the RMI registry, the handle being a URL or NW location identification; where partitioned container DB supports registrar access or look up service (Figs 15A, 15B) in a way that a client application would hold a handle to an entity instance via invocation directed at a partition container in which methods of the instance is stored(para 0329); hence configuration of container in relational DB with consolidation of a handle, pointer or implementing lookup thereof such as via a registrar location (i.e. URL) for facilitating container resources retrieval to trigger/start a service deployment is recognized.
Hence, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement database configuration of container resources or configuration data in Zhang so that via processor means executing relational software management means integral to the database, the container data consolidating includes, a location where a deployment trigger for deployment of the deployment data is handled, the location acting as a handle or trigger according to use of URL, index per Biskup registry configuration, or per handle, pointer or registrar specifying a URL as in Robertson’s cloud-platform look up approach – for facilitating instantiation of a container-based clustr tasks or service; because
Consolidating a repository of resources or registry type of record using management software support that administer a record with attached meta-information such as index, identifier, location and handle as a means for staging retrievable data and quick lookup would facilitate structured query and fast retrieval of the data thus registered as well as sustain any updates to changes to the data being administered (or versioned) by relevant repository integration software; and 
consolidating the type of administrative information in configuring resources of pertinent container per effect of managing a container database and registering metadata of its records as set forth above - in terms of attaching with each container record a specific registry type information such URL, pointer, name, location, index or handle - would not only expedite retrieval of the container record by deployment service or authorities affording quick access to its internal data or code for implementing a deployment instance - in accordance to a service or cluster provisioning framework operating on container-based software or resources as set forth in Zhang - or facilitate fast identification upon lookup made possible via identifying a location, index or handle attached with any record among container pool of resources to enable a container service framework to trigger or prompt initiation of a recover service (see Kumar: col. 6 li. 16-34) or a cluster-based job implementation; but would also help identifying exact entries and time-relevant metadata descriptive of relative correlation between the maintained record for the database software to create timely updates to the records, or reconcile usability of resources constituting a container pool, including elimination stale meta-information with new overwrite, i.e. the improvement made to long-term usable state (of container resources) benefitting from registrar or DB management means for timely administering container meta-information with continual consolidatation of location setting, indexing of the maintainedh records, which in turn will ease in a long haul, further endeavors to respond to circumstances or client requests where a particular container-based provision of tasks or service instantiation would be involved. 
C) Nor does Zhang explicitly disclose providing the deployment data object via read accesses into a centralized database as:
providing, by the computing device, the deployment data object to the plurality of instances of the application cluster via the internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances of the application cluster to a configuration prior to the restart of the application cluster.
	Provision of a Docker deployment object such as a container via container self-contained API implementation to direct calls to a repository or JSON configuration data to match port or host location parameters is shown in Zhang’s Docker invocation service, where the self-sufficient code contained using this deployment data object is by virtue of obviousness (see rationale A from above) represents similar implementation to that of a API formed internal to the container for interacting with configuration in database or repository data for consolidating a multi host cluster deployment. Hence, internal API calls to configuration pre-stored in a repository to configure a deployment via use of a Deployment data object or Docker container instance is recognized.
	Use of containerized software binaries or application code translated from an Open-source such as a Docker framework using configuration pre-stored as per Zhang approach is also shown as container software execution as in Dai system to support restart for failing applications or effecting recovery from disaster situations,; that is, Dai discloses cluster controller (col. 3 li. 29-46) container host applications (e.g. Docker, Kubernetes) using containerized stateful application as application executing inside a container that keeps track of former container execution states associated with Open-source shared storage solution, the solution tailored for database application for effecting data persistency and continuity, where existing container configured for backup and recovery (Flocker) method including implementation of replica hosts (Fig. 2-3) among a list thereof (Replica host, Docker Registry - col. 4 li. 39 to col. 5 li. 8) such that upon an existing container failure, replica host equipped (col. 6 li. 1-11) with replica containers are used in migration and backup for recovery processes within the container hosting environmnet (col. 1 li. 34-52); e.g. to resume cluster operatoin using container in a next host (Fig. 2)
	In line with the above recovery provisioning, Kumar discloses container persistence state in database for storing state data, using engine and interactive API (para 0101) to orchestrate containers as part of backup and disaster recovery service (para 0043) where a secondary container seamlessly takes over execution state of a primary container (Fig. 1-2, 5, 7) using database information and registration data via the orchestration engine. Hence orchestration engine using a Docker framework (para 0095; para 0083) to register container state data and interacting with registration, DB configuration data thereof for deploying host container code execution as a service for backup and disaster recovery is recognized.
	Moreover, Reinecke discloses repository of snapshot, ,forensic capture and script (Fig. 1; col. 5 li .4-19) in support for remediation system having multi component layers implemented with container and cooperating with triggering entity per a recovery service; e.g. to rejuvenate hardware (e.g. restarting, rebooting, recreation) and pre-empt undesirable security issues (col .2 li. 37-53), using a VM container recovery agent (Fig. 1; col. 4 li. 47 to col. 5 line 3) performing recovery actions on application components of a next layer using one selective recovery script (from database)
passed to the recovery service to perform actions of container engine API for effecting rollback (col. 6, li. 16-26) as part of the escalated remediaton (col. 6 li. 39-55) detected or triggered for rejuvenating, restart containerized application web-application.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Docker and container-registration thereby so that deployment data object provision (to the plurality of instances of the application cluster) by the Docker invocation framework includes executing the internal API calls - containerized APIs packaged within the deployment object as per rationale A from above - to the centralized repository - e.g. repository of diagnostics, snapshot and recovery scripts in Reinecke; or container persistent state repository in Kumar; or Flocker solution and backup database in Dai - in the sense that after a restart - as per Reinecke - of the application cluster - per Dai and Zhang - , the executed API as containerized calls would restore - per recovery container code by Dai, Kumar or Reinecke - each of the plurality of application instances to a configuration (pre-fault, pre-disaster, pre-reboot, pre- recovery state) prior to the restart of the application cluster (per Dai, Reinecke and Zhang) without the need for the plurality of instances to conduct external API calls (see self-sufficient containerized functions or internal APIs as set forth in rationale A) to the one or more service entities after the restart; because
	Self-consolidated resources and containerized code in terms of API type of executables or functions set inside a container for simple, immediate deployment at any host platform coupled with support of persistence database or repository effect of registering execution data, fault history, diagnositc information or knowledgebase for fault/solution pairing as set forth above, would provide a pre- packaged, ready-to-deploy and cost-effective assembly for porting a distributed solution such as to remedy to issues at various host platforms or layers of executing applications thereon, or carry out recovery actions caused by a disaster being registered with said fault, and state DB knowledge, whereas distributing of containerized code as solution package not only support multi-environment remediation, system reboot or fault-recovery but would also combine the cooperative assistance from database with the Open-source code packaging by the Docker type of container-builder methology, the containerized code building per the latter having relative usability advantage from flexibility and multi-context application deployment as well as a) benefits from the sandbox type protection attached with a formation of container software, b) simplified testability characteristic of the functionality or code calling being packaged for a given container deployment platform and c) API reachability capability by which deployment of self-contained container code can be extended to obtain external source information (or remote data access data) similar to conventional API being dispatched to inquire data from outside environments.
As per claims 2-3, Zhang discloses method of claim 1, further comprising organizing the deployment data into a format (see JSON - para 0025, 0027) that can be interpreted by the application cluster (Note2: use of container deployement and configuration embedded as object to be deployed as designated host among the cluster reads on format of the configuration included for interpretation with the parameterization of container instance being processed for deployment at each cluster host environment); wherein the deployment data is organized in a JavaScript Object Notation (JSON) format (see above). 
As per claim 4, Zhang discloses method of claim 1, further comprising storing the deployment data object (container configuration ... pre-stored into database - para 0023; container to be deployed and corresponding configuration ... stored in the database - para 0025; container to be deployed ... configuration information ... into a database - para 0065) in the centralized repository with access by the plurality of instances of the application cluster (container to be deployed ... corresponding host cluster- para 0065) via the internal API calls (see rationale A in claim 1).
	As per claim 8, Zhang discloses method of claim 1, wherein a service provider at least one of creates (container deployment - para 0005-0006; Fig .5; container is created - para 0017), maintains, deploys (deploy the container - para 0040-0043) and supports (dispatch center is a server - para 0059; Fig. 2; para 0068-0070) the computing device.
	As per claim 9, Zhang discloses method of claim 1, wherein the providing the deployment data object is provided by a service provider (dispatch center is a server - para 0059; Fig. 2; para 0068-0070) on a advertising (publish it - para 0003; clients - para 0083), subscription and/or fee basis (Note3: clients of a service via use of server reads on provider operating on basis of fee administration associated with subscriber of such service).
	As per claim 10, Zhang discloses method of claim 1, wherein the computing device includes software provided as a service (see claim 9; docker service - para 0029);
Zhang does not explicitly disclose 
the service as one integrated in a cloud environment
	However, based on the well-known use of cloud as environment to support a Docker methodology (Docker technology in cloud computing - para 0004), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Zhang’s instance of Docker service (para 0029) so that the provisioning of container thereby would operate within the integrated resources of a cloud computing infrastructure (as shown in Biskup, Fig. 1A, 5, para 0047) , as this cooperative aspect in merging cloud service rendering, cluster execution with the methodology of container software provision by Docker would result in achieving a mutual merging of respective benefits emanating on one hand, from cloud management and asset control therein, and, on the other hand, the multi-host portability of code packaged in self-sufficient configuration that not only facilitate programmatic testability at a host platform (per rationale A in claim 1) but would also obviate additional inter- process dependency consideration during runtime of the host application in which the Docker code is being deployed.
As per claim 11, Zhang discloses method of claim 1, further comprising deploying a system for reducing external API calls (see Notel1) when deploying an artifact (para 0045; deploy_container_num - para 0047) in the application cluster (refer to claim 1), comprising providing a computer infrastructure operable to perform the obtaining the deployment data object (see container in claim 1; para 0017, number of containers to be deployed - para 0025, 0039-0043) and the providing the deployment data object (refer to claim 1).
As per claim 12, Zhang discloses a computer program product for reducing external application programming interface (API) calls in an application cluster the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
provide deployment data (refer to claim 1) to a plurality of instances of an application cluster (refer to claim 1) via internal API calls to a centralized repository;
consolidate a location and a time where a deployment trigger for deployment of the deployment data is handled (refer to rationale B in claim 1); and
provide the deployment data to the plurality of instances of the application cluster via internal API calls (refer to rationale A in claim 1) to the centralized repository after a restart of the application cluster to restore each of the plurality of instances of the application cluster to a configuration prior to the restart of the application cluster (refer to rationale C in claim 1).
	D) Zhang does not explicitly disclose program instructions to cause the processing device to
update the deployment data in the centralized repository with deployment data for a new artifact.
	But port and host lists associated with configuration data pre-stored in database for consolidating a cluster dispatch per the initialization of variable and port/host verification geared for a new deployment in Zhang check of ports, memory and host lists (Fig. 2-3) entails effect of iterative check that update a configuration in terms of a removal from a list (para 0053, 0055, 0063) or possible kill of a specific container due to memory insufficiency (para 0051, 0092), and usability or reusability of configuration data (e.g. in JSON format) via a proper management of repository to persist container configuration in terms of recording updated list of hosts and adjusting directory settings with information referencing only containers deemed proper for a given target host list is recognized.
	Update to container record via use of metadata reference (pointer, handle) embedded with the record is shown in Robertson database so that respective to current objects, newly created object can be tracked as memory-maintained and the stale data associated with an object can be identified for removal (para 0017)
	Based on the committing DB recordation of container configuration (in JSON format) in relation to a particular host cluster as well as containers identified for deployment on such cluster (para 0025, 0029), and in light of container database as managed in Kumar (para 0043, 0101) being configured to record state of container operation in accordance with execution in a specific cloud service instance where container record entries reflect such state for learning and adaptation in recovery service, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement recordation of container configuration and meta-information reflecting change to the latest recordation thereby in Zhang’s pre-storing of configuration data or tracking of unused objects per removal in Robertson database, so that deployment data in the centralized repository with deployment data for a new artifact (such a host entry or port variable identifed with a platform) entries of candidate list for a deployment would be subjected to changes, add or removal as set forth in the iterative verification and variable matching in Zhang and included as part of update process to commit latest states into a container repository as shown in Kumar database to consolidate and manage latest state of container configuration instances; because
	latest update to a configuration database or a registration store that captures latest information reflective of movement, addition or removal of development artifacts (as per Robertson) registered during various instances of service development or cluster deployment configuration per Zhang’s container formation approach would serve as most useful knowledge on success/failure state as well as parametric set deemed applicable or non-compliant with a given deployment instance, the update state thereof obtained from a well manage database being instrumental in a endeavor by which learning and reusability from past configuration, container application setting can be reapplied towards other application; e.g. accommodating a particular cluster size service, or handling disaster like situations that require system restore and proper network backup using containerized software.
	As per claim 14, Zhang discloses computer program product of claim 12, wherein the program instructions further cause the computing device to provide the deployment data to a plurality of instances of the application cluster via internal API calls (refer to rationale A in claim 1) to cause the plurality of instances of the application cluster (refer to claim 1) to deploy the new artifact (refer to claim 11; para 0045; deploy_container_num - para 0047)
As per claims 15-16, Zhang discloses a system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (para 0081, 0086, 0094);
program instructions to deploy artifacts (refer to claim 1)in accordance with deployment data (refer to claim 1) obtained via internal API calls to a centralized repository (refer to claim 1);
program instructions to consolidate a location and a time where a deployment trigger (refer to rationale B in claim 1) for deployment of the deployment data is handled; and
program instructions to provide the deployment data to a plurality of instances of an application cluster (refer to claim 1) via the internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances of the application cluster to a configuration prior to the restart of the application cluster (refer to rationale C in claim 1),
wherein the program instructions are stored on the computer readable storage medium (para 0081) for execution by the CPU via the computer readable memory;
and program instructions to deploy a new instance (new list of online hosts — para 0037; deployed ... corresponding host — para 0006; para 0022-0025; can be deployed on a particular host — para 0019; cluster to which the container to be deployed corresponds — para 0029) into the application cluster (refer to claim 1).
Claims 5-7, 13, 17-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Zhang, USPubN: 2017/0142203 (herein Zhang) in view of Shuster et al, USPubN: 2017/0364342 (herein Shuster), Thompson, USPubN: 2016/0301739 (herein Thompson) and Kristopher Sandoval, “Docker Containers and APIs: A Brief Overview”, Nordic APIs, September 1, 2015 pp: 1-9 (herein Sandoval or https://nordicapis.com/docker-containers-and-apis-a-brief-overview ), further in view of Dai et al, USPN: 10,469,574 (herein Dai), Kumar et al, USPubN: 2017/0214550 (herein Kumar), and Reinecke, USPN: 10,409,988 (herein Reinecke) and further of Robertson et al, USPubN: 2002/0174191 (herein Robertson) and Biskup et al, USPubN: 2018/0173502 (herein Biskup) and Holland et al, USPubN: 2014/0082749 (herein Holland)
As per claim 5, Zhang does not explicitly disclose ( method of claim 4), further comprising consolidating the deployment data as a compressed archive.
	Zhang discloses configuration data saved in JSON format as a form of encoding (para 0025- 0027) as configuration archive being transferrable into a Docker Service application for assembling containers respectively destined for a multi-hosts cluster deployment; hence compacted format for transmission of JSON is recognized.
	Archive persisted to support similar containerized application via Docker methodology is shown in Shuster’s Open-source site using a plug in (para 0017, 0033, 0037) to fetch repository information and configurable parameters from archive file (e.g. Dockerfile, image, archive, zip file - para 0018) for a particular deployment setting, the archive file containing JDK image or zip programs (para 0043)
	Moreover, Holland discloses storage data in a common, normalized format such as JSON persisted with segment indexing metadata (para 0110-0113) implemented in form of a encrypted manifest (zip archive file) acting as hint file uploaded with the stored content to help decrypt the compressed hint information (para 0114-0120) thereby extract segments of the stored content.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Docker-related configuration content and encoding the persisted file for that effect per the container deployment service in Zhang so that information structured for Docker configuration like the normalized JSON format can be implemented for secure utilization, or transfer in a archive format or zip file form - as in Shuster or compressed archive file as per Holland; because
	information proprietary to a service enterprise geared for configuring deployment of cluster within a same business infrastructure should be protected against vulnerability attacks, and encoding information (configuration information) on persistent storage for supporting configuration of multi-
machine hosted service deployment using the container-based deployment per effect of compressed and encrypted archiving as set forth above would impart a level of protection to the stored information for the lifecycle usage of the persisted data; in terms of prevention against alteration of segments of a stored state, and undesirable access of the proprietary content by unauthorized entities intervening with reception or the transferring of this configuration data (e.g. JSON format as per Zhang) from repositories onto a configuration framework, such as Zhang’s Docker invocation application.
As per claim 6, Zhang discloses method of claim 5, further comprising providing the consolidated deployment data (refer to claim 5) to the plurality of instances of the application cluster (refer to claim 1) via internal API calls (refer to rationale A in claim 1).
As per claim 7, Zhang does not explicitly disclose (method of claim 6), further comprising providing a deployment trigger indication to each of the plurality of instances of the application cluster based on storing the deployment data object.
Deployment of an embedded trigger such as meta-data indication in form of a handle, index, pointer and URL (see Robertson, Biskup) to be included with maintenance of a container record per a container database has been addresed with rationale B in claim 1.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement message and communication interface between the target service hosts or networked cluster in Zhang with a container provisioning framework so that a trigger entity would be included with this interface to provide a embedded indication for facilitating a lookup (as per Robertson’s deployment) or instantiation of a service( per Biskup container staging) and ensuing retrieval of container data geared for or directed at the infrastructure for deploying cluster recipient of the container deployment with indication effect that the cluster provisioning is unsucessful- during a Docker configuration phase as in Zhang - or faulty during a container deployment phase -as per Biskup’s cluster containerization support - or fully successful - as per Reinecke recovery service (col. 6 li. 16-34); because
	providing a triggering entity as deployment trigger set for real-time linkage between a configuration layer of container (e.g. Docker configuration and processing) and back end support (container database) to respond to configuration fault notification (per Kumar) or instantiation of a container deployment (Zhang, Robertson, Biskup) would generate instantaneous signalling into the container-based configuration layer so that a) immediate configuration action (resources read and collection) be instantiated to promptly service a cluster task as in Zhang or the service restart by Robertson (see Abstract), or b) remedial configuration be taken to overcome any cluster runtime deficiency (Kumar :para 0092-0093) or resources misuse incurred with the container assembling stage on basis of notification of a fault associated with a actual execution state of one such deployed cluster, in the sense that the trigger indication set within the maintenance of container record would help as per a) accurate collection of resources and executable code to expedite formation of a cluster-based task as per Biskup and Robertson, or as per b) activation (required of a service recovery) of remediating measures at the container framework level to instantiate additional containerized resources to  recover NW traffic or alternatively, overcome service cluster issues caused by the hosted container actions (i.e. recovery effect per Kumar or Reinecke - col. 6 li. 16-34) including triggering a stop to further gathering resources of a specific container (indicated by the embedded handle, index, location, pointer); e.g. when a fault alert informs the front-end with precise location of container data previously instantiated as containerized resources in deploying a cluster type of job or service, the triggered stop also precluding extraneous use of container verification and code assembling payload as well as Open-Source content compilation resources such as that used in a Docker framework.
As per claim 13, Zhang discloses (computer program product of claim 12), wherein the storing the deployment data includes storing the deployment data as a compressed archive.
( all of which being addressed in claim 5)
As per claim 17, Zhang discloses method of claim 5, further comprising providing the deployment data object from the compressed archive (refer to rationale in claim 5) to the plurality of instances (list of hosts – Fig. 1-2) of the application cluster via the internal API calls (refer to rationale A in claim 1) in response to a newly deployed artifact (Note4: information obtained per new list of online hosts — para 0037; deployed ... corresponding host — para 0006; para 0022-0025; can be deployed on a particular host — para 0019; cluster to which the container to be deployed corresponds — para 0029 – and reading thereof from database into a processing by via a Docker service instance – para 0003-0004, 0017, 0026-0029 -  to configure a deployment for implementing a cluster job reads on new artifact obtained and packaged by a Docker open-source application for instantiating the deployment data object or container software destined for a cluster tasks).
As per claim 18, Zhang discloses method of claim 17, wherein each instance of the plurality of instances (refer to cluster host and list – Fig. 2, and implementation of one host – para 0037-0039; Fig. 3) uses data from the deployment data object (refer to claim 1) to deploy the newly deployed artifact (see Note4).
As per claim 19, Zhang does not explicitly disclose (method of claim 18), wherein the plurality of instances requests the deployment data object via the internal API calls after receiving triggers notifying the plurality of instances that the newly deployed artifact has been deployed.
But effecting interaction API with or call requests to a framework for obtaining a configured container package destined to respond to instantiation of a cluster-based task falls under the ambit where the container framework has self-sufficient software to enable framework based APIs or calls to support acquisition of container resources as in Zhang Docker service framework (para 0023-0029), assembling of container package (Fig. 3) where transmission of the container package for deployment at target host or cluster from a dispatch entity (Fig. 1-2)  for deploying a given container using the Open-source software or support API would have been obvious, the provision of APIs as evidenced in library, JDK source from Shuster, per Thompson binary or REST API formation, or simple Docker port matching command in Sandoval’s self-contained functions as set forth with rationale A in claim 1.
	Hence, based on notification to the effect as to inform whether a container provisioning has been complete or deemed a non-success as per Reinecke (col. 6 li. 16-34) upon which measures are taken to start or terminate a container action responsive to a recognized success or non- success of said container provisioning, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement software or API resources or pool per a container deployment or Docker service in Zhang so that interaction between the framework and destined hosts or cluster entities is carried out by the framework-pertinent APIs which implement communication between the framework and the plurality of instances so that the instances would be able to effectuate request or calls (directed to the provisioning/Docker framework) to obtain the deployment data object or container - via the internal API calls provided by the framework as set forth per Shuster, Thompson or Sandoval in instantiating API calls made after receiving triggers notifying (as per Reinecke) the plurality of instances on the success or non-succes state of the newly deployed artifact being deployed; because
	communication software included with a container deployment framework operative with cloud-based infrastructure and using foundation assets under a open-source methodology inclusive of SDK or library support as set forth per Zhang’s Docker appproach would be necessarily purported for provisioning configuredcontainer package to target host context or an execution platform among designated cluster machines included of the cloud infrastructure, and provision of APIs integrated with this cloud-oriented methodology to carry out communication with configuration database, acquire data therefrom, processing the data for populating a container deployement instance should necessitate intervening rold of APIs effecting communication with the designated cluster machine or host identified or selected for the deployment as packaged for use by the cloud computing network, so that by having software included with the container framework (open-source Docker service) to additionally receive and respond to requests – as set forth above - from one instance of such cluster or deployment hosts, the intended use of the open-source framework for meeting needs of cloud-oriented functionality and cluster-based carrying out tasks therein in accordance with containerized implementation and response to cluster request for container software would be fulfilled, which also meet part of the service level agreement underlying the overall  enterprise and cloud-based provisioning endeavor.
As per claim 20, Zhang does not explicitly disclose (method of claim 19), wherein each instance of the plurality of instances rebuilds pre-crash configurations of the configuration after an occurrence of a crash of the application cluster.
Provision of a container-based software or executable resources for particular situations where urgent network fault or disaster recovery is paramount is evidenced in Reinecke (col. 6 li. 16-34) for a system rollback (col. 6, li. 16-26) or via a recovery service to remedy to disaster described in Kumar Docker technology (para 0043) per an orchestration engine therewith (para 0095; para 0083); hence provision of container configurations by a container processing framework to recover disaster and fault so to deploy recovery and rebuilt of pre-crash system configuration after occurrence of a network disaster or application cluster fault is recognized.
Hence, implementation of framework and associated APIs particularly provided to support to one or more instances of a plurality thereof (cluster hosts) to effectuate requests (see rationale of claim 19) for data or packaged resources from a completed deployment data object (containerized package) provided by the framework for deploying the newly configured deployment artifact in accordance to situations – as in Reinekd and Kumar - wherein each instance of the plurality of instances would be able to deploy the containerized software/data to rebuild pre-crash configuration of a system configuration after an occurrence of a crash of the application cluster would be deemed obvious for the same reasons as set forth with rationale of claim 19 and provision of internal APIs by the framework as an obvious feature set forth with rationale A in claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12, 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 12, 15 of U.S. Patent No. 10,725,757 (hereinafter ‘757) in view of Robertson et al, USPubN: 2002/0174191 (herein Robertson) and Biskup et al, USPubN: 2018/0173502 (herein Biskup).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.

	Instant claim 1					‘757 claim 1
A computer-implemented method comprising:
A computer-implemented method comprising 
obtaining deployment data to be deployed into an application cluster and storing deployment data as deployment data object
providing, by a computing device, a deployment data object
 to a plurality of instances of an application cluster via
 internal application programming interface (API) calls to a centralized repository;
providing, by the computing device, the deployment 
data object to a plurality of instances of the 
application cluster via internal API calls to a centralized
repository;
and providing, by the computing device, the deployment 
data object to the plurality of instances of the application 
cluster via the internal API calls to the centralized repository after a restart of the application cluster to restore each of 
the plurality of instances of the application cluster to a configuration prior to the restart of the application cluster
providing the deployment data to the plurality of 
instances of the application cluster via internal API 
calls to the centralized repository after a restart of the 
application cluster to restore each of the plurality of
instances to a configuration prior to the restart of the
application cluster


‘757 claim 1 does not recite “consolidating, by the computing device, a location where a deployment trigger for deployment of the deployement data is handled”
Biskup discloses version control associated with container repository (para 0072, 0054) in support for cluster operations (para 0068) in a cloud platform (para 0066-0067, para 0118) for provisioning container-based service software (container service … executing tasks – para 0074; Fig. 1A), in which cluster tasks are developed as software container (job definition … coordination of tasks, DAGs of tasks – para 0102; execution of cluster instances … various tasks – para 0078) via deploying resources from a container (para 0119-0121), the container repository (para 0059; Fig. 1A) configurred for staging resources (para 0080; repository for staging - claim 1 - pg. 11) for the deployment, the stagin using registry API coupled with registry name, basic URL, an index and storage region (para 0060); hence configuring container database with registry type of name, URL, index and storage region discloses consolidation in a repository of particular identifiers acting as handle or trigger for retrieving a registered entry from a container repository.
Robertson also discloses configuration of container in relational DB with consolidation of a handle, pointer or implementing lookup thereof such as via a registrar location (i.e. URL) for facilitating container resources retrieval to trigger/start a service deployment, the consolidation facilitated with use of administrative APIs to support access of pre-registered location (URL – para 0286; Fig. 15B) identifying resources such as service code, as one run implemented with a container (see Abstract) whose resources are stored in database (para 0250; para 0056) for enterprise integration and methodogy in configuring a service (para 0140) via database linking (para 0085), where container database is partitioned (Fig. 19) to facilitate enterprise lookup or client accessing (Fig. 16) a container configuration (para 0138-0139); where relating tables in a database includes forming an association contained with the objects in terms of a reference, a pointer or a handle (para 0017) for ensuring effect of maintaining memory address of created objects which also facilitate manipulation on the objects such as removal and fast access (para 0023).  The interface between database end and enterprise end includes a registrar means for finding a handle to one service container (para 0142) among others registered with the RMI registry, the handle being a URL or NW location identification; where partitioned container DB supports registrar access or look up service (Figs 15A, 15B) in a way that a client application would hold a handle to an entity instance via invocation directed at a partition container in which methods of the instance is stored(para 0329)
Therefore, as a location reference integrated within a record can be used as trigger to start off retrieval and relevant read of information from the location into a container software framework that instantiates deployment instances for executing application or cluster tasks, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to handle the meta-configuration in the centralized database per ‘757 cluster deployment framework so that a container record would include a registry/location type of reference such as a index, URL in Biskup, a handle or pointer in Robertson in order to locate a particular record by which to a registrar API would fetch to trigger or start a deployment process as intended with use of internal APIs by ‘757 method, because this quick reference means embedded with a container record would trigger instant retrieval of the container record specified by the location trigger or handle by a deployment service such as ‘757 method, and would enable container resources management applications or agents to identify exact entries being recorded with the database and time-relevant metadata descriptive to  establish relative correlation between the maintained records for the database software to consolidate administering of database managed assets such as normalizing the versioned hierarchy, timely update state of records, reconcile their mutual discrepancies, and enhancing usability of resources constituting a container pool (for use in cluster deployment), including elimination stale meta-information with new overwrite, i.e. the improvement made to long-term usable state (of container resources) benefitting from registrar or DB.
Thus, instant claim 1 would be deemed obvious over ‘757 claim 1 by virtue of the above obviousness rationale.
	Instant claim 12					‘757 claim 12

A computer program product for reducing external 
application programming interface (API) calls in an application cluster the computer program product
 comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause 
the computing device to:
Product for reducing external application programming
Interface (API ) calls win an application cluster, 
comprising instructions to:
provide deployment data to a plurality of instances of an application cluster via internal API calls to a centralized repository;
provide the deployment data to a plurality of instances
of the application cluster via internal API calls to a 
centralized repository 
update the deployment data in the centralized repository 
with deployment data for a new artifact; and
the computer product instructions to cause the 
computing device to update the deployment data in the centralized repository with the deployment data for the 
new artifact;
provide the deployment data to the plurality of instances 
of the application cluster via internal API calls to the centralized repository after a restart of the application 
cluster to restore each of the plurality of instances of the application cluster to a configuration prior to the restart 
of the application cluster.
provide the deployment data to the plurality of instances of the application cluster via internal API calls to the centralized repository after a restart of the application 
cluster to restore each of the plurality of instances of the application cluster to a configuration prior to the restart 
of the application cluster.


‘757 claim 12 does not recite “consolidating, by the computing device, a location where a deployment trigger for deployment of the deployement data is handled”; but this feature has been rendered obvious with the teachings on a location trigger per the URL by Biskup and handle, pointer in Robertson from above.
Hence, instant claim 12 is deemed an obvious variant of ‘757 claim 12
Instant claim 15 recites the similar subject matter of instant claim 1, whereas ‘757 claim 15 recites the similar language to that of ‘757 claim 1; hence instant claim 15 would be non-patentable over ‘757 claim 15 for the same reason why instant claim 1 would be obvious over ‘757 claim 1.
Dependent (instant) claims 2-11, 13-14, 16-20 for being dependent upon a rejected claim are deemed non-patentable for the reasons set forth with the above DP rejections.
Claims 1, 12, 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 11, 14  of U.S. Patent No. 10,394,538 (hereinafter ‘538) in view of Robertson et al, USPubN: 2002/0174191 (herein Robertson) and Biskup et al, USPubN: 2018/0173502 (herein Biskup).

		Instant claim 1					‘538 claim 1
A method comprising providing, by a computing device, a deployment data object  to a plurality of instances of an application cluster via  internal application programming interface (API) calls to a centralized repository;
A computer-implemented method comprising
obtaining and storing deployment data as deployment data objectt in a centralized repository that is 
accessible toa plurality of instances of the application cluster via internal API calls, and providing the deployment data object to a plurality of instances of 
the application cluster via internal API calls to the 
centralized repository;
providing, by the computing device, the deployment 
data object to the plurality of instances of the application 
cluster via the internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances of the application cluster to a 
configuration prior to the restart of the application cluster
providing the consolidated deployment data to the
plurality of instances of the application cluster via 
internal API calls to the centralized repository after a 
restart of the application cluster to restore each of the
plurality of instances to a configuration prior to the 
restart of the applicaion cluster


‘538 claim 1 does not recite “consolidating, by the computing device, a location where a deployment trigger for deployment of the deployement data is handled”; but this feature has been rendered obvious with the teachings on a location trigger per the URL by Biskup and handle, pointer in Robertson from above.
Hence instant claim 1 is deemed an obvious variant to ‘538 claim 1 by virtue of the obviousness rationale from above.
Instant claim 12						‘538 claim 11
A computer program product for reducing external 
application programming interface (API) calls in an 
application cluster, comprising instructions to:
provide deployment data to a plurality of instances of an application cluster via internal API calls to a centralized repository;
Program product for reducing external  application programming interface (API) calls in an application
cluster, comprising instructions to 
provide the consolidated deployment data to a plurality
of instances of the application cluster via internal API
calls to a centralized repository 
update the deployment data in the centralized repository 
with deployment data for a new artifact; and
update the consolidated deployment data in the 
centralized repository with the deployment data for a
new artifact;
provide the deployment data to the plurality of instances 
of the application cluster via internal API calls to the 
centralized repository after a restart of the application 
cluster to restore each of the plurality of instances of the application cluster to a configuration prior to the restart 
of the application cluster.
Provide the consolidated deployment data to the 
plurality of instances of the application cluster via 
internal API calls to a centralized repository repository 
after a restart of the application cluster to restore each 
of the plurality of instances to a configuration prior to 
the restart of the applicaion cluster


‘538 claim 11 does not recite “consolidating, by the computing device, a location where a deployment trigger for deployment of the deployement data is handled”; but this feature has been rendered obvious with the teachings on a location trigger per the URL by Biskup and handle, pointer in Robertson from above.
Hence, instant claim 12 is deemed an obvious variant to ‘538 claim 11 by virtue of the obviousness rationale from above.
Instant claim 15 recites the similar subject matter of instant claim 1, whereas ‘538 claim 14 recites the similar language to that of ‘538 claim 1; hence instant claim 15 would be non-patentable over ‘538 claim 14 for the same reason why instant claim 1 would be obvious over ‘538 claim 1.
Dependent (instant) claims 2-11, 13-14, 16-20 for being dependent upon a rejected claim are deemed non-patentable for the reasons set forth with the above DP rejections.
Response to Arguments
Applicant's arguments filed 8/6/21have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that (for claim 1) the combination Zhang, Shuster, Thompson, Sandoval, Dai, Kumar and Reinecke alone or in combination do not teach or suggest “consolidating, by … device, a location where a deployment trigger for deployment of the deployment data is handled” (Applicant's Remarks pg. 7-8).  The newly added limitation has been prosecuted with a new ground of rejection, and any premature assessment on merits of the new language or its prosecuted state is deemed largely moot and non-prima facie.
(B)	Applicants have submitted that (for claim 12 and claim 15) the combination Zhang, Shuster, Thompson, Sandoval, Dai, Kumar and Reinecke alone or in combination do not teach or suggest “consolidating, by … device, a location where a deployment trigger for deployment of the deployment data is handled” (Applicant's Remarks pg. 9-10). The raise of patentability merits for a added language is deemed largely premature and non-prima facie.
(C )	Applicants have submitted that rejection of claims 5-7, 13 should be withdrawn due to the deficiency of Zhang, Shuster, Thompson, Sandoval, Dai, Kumar and Reinecke as set forth above (Applicant's Remarks pg. 11).  The allegation is to be referred back to the above sections which were clarifying that Applicants’ arguments are largely MOOT.
	In all, the claims as currently submitted stand rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

Septembre 16, 2021